

115 HR 2446 IH: FIRED Act
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2446IN THE HOUSE OF REPRESENTATIVESMay 16, 2017Mr. Brown of Maryland introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide that the Director of the
			 Federal Bureau of Investigation may only be removed for cause, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Fighting for Intelligent, Rational, and Ethical Dismissal Act or the FIRED Act. 2.Removal of the Director of the Federal Bureau of Investigation (a)Removal for causeSection 1101(b) of title VI of the Omnibus Crime Control and Safe Streets Act of 1968 (Public Law 90–351) is amended by adding at the end the following new sentence: The President may remove the Director for inefficiency, neglect of duty, or malfeasance in office..
 (b)ApplicationThe amendment made by subsection (a) shall apply to any Director of the Federal Bureau of Investigation appointed on or after the date of enactment of this Act.
			